Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/ Arguments
Applicant’s arguments, filed on 01/10/22, have been fully considered and are persuasive.  All previously made objections and rejections are now withdrawn.
Applicant’s remarks are sufficient to explain away and overcome all previously made rejections.  Applicant’s remarks show that the preponderance of evidence outweighs any case of obviousness previously presented. 
The pending claims at this time are 1-9, all of which are now allowed.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks proffer confirmation that the closest prior art of record Price (US Patent Application Publication No. 2004/0132368) in view of Morin (Weight Reduction and Cost Savings Using Hybrid Composites Containing High Modulus Polypropylene Fiber) and Rockenfeller (US Patent Application Publication No. 2012/0178323), alone or in combination fail to teach or fairly suggest all elements of the invention as now claimed.  Thus, they fail to teach or suggest a method of needle punching a thermoplastic batt into a woven layer comprising polypropylene twisted filaments wherein the thermoplastic fibers of the batting is partially melted at the glass transition temperature of the thermoplastic fibers and then calendared.
Hence, it is considered that the application is currently in full and proper condition for allowance.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP